DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-4, and 6 have been amended. Claims 1-7 are pending and considered in the present Office action. 

Based on Applicant’s amendments, the 112 rejections and the 102 rejection of the claims are withdrawn. 

Applicant arguments with respect to the 103 rejections are not persuasive; the rejections of the claims are maintained. Please see the Response to Arguments section for Examiner’s comments.

Response to Arguments
Applicant argues the combination for features in claim 1 is nonobvious in view of unexpected results. Applicant’s arguments of unexpected results are not persuasive for the reasons set forth below. Note: Applicant’s arguments of unexpected results are considered in view of the criteria set forth in MPEP 716.02.

Applicant has met the burden of presenting and explaining the data as required in MPEP 716.02(b), II. However, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992), see MPEP 716.02(b), I. Applicants must show that the results were greater than those which would have been expected from the prior art to an unobvious extent, and that the results are of a significant, practical advantage. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991), see MPEP 716.02(a), I. In this case, a difference in tensile strength and ACR of Example 1 (282 MPa and 90.9, respectively) and Comparative Example 1 (209 MPa and 100.0, respectively) are apparent, but how is the increase in tensile strength and decrease ACE of Example 1 statistically and practically significant? This question becomes particular important when comparing Comparative Example 1 with Example 4, whose tensile strength and ACR values (209 MPa and 100.0, respectively) are much closer to the in range example (237 MPa and 96.9, respectively). It is unclear from the current remarks that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. 

Further at issue is that the alleged unexpected results presented in the remarks are not commensurate in scope with the claimed invention as required by 716.02(d). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960), see 716.02(d), II. In this case, it is unclear whether the results occur over the entire claimed range. Applicant claims a particle size ratio A/B of 3 or more; Applicant’s in range examples (Examples 1-4) have a particle size ratio A/B of either 4.86, or 5.31. It is unclear whether the unexpected result occurs over the entire claimed range because there is no data with respect to A/B ratios near the lower end of the claimed range, e.g., 3, 4, etc. The data does not include a sufficient number of tests inside the claimed range to make a determination of whether the unexpected results occur over the entire claimed range. Further, there is an insufficient number of tests outside the claimed range as well. The Comparative Examples (1-6) have an A/B ratio of 1.00 and 1.8, but Applicant does not include Comparative Examples with A/B ratios, outside the claimed range, closer to the claimed range (i.e., 2.9, 2.5, etc.). Due to a lack of tests outside the lower end of the claimed range, it is impossible to tell whether the improved results occur at the claimed range, or at a larger range. For the reasons described above, the data fails to show the critically of the claimed range.

Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara et al. (US 2005/0220700), in view of Furutani et al. (US 2015/0188145), hereinafter Suhara and Furutani.
Regarding Claims 1, 3, and 4, Suhara discloses a nonaqueous electrolyte energy storage device (i.e., lithium secondary battery, see e.g., para. [0039]) comprising a positive electrode (see e.g., para. [0021]) having a conductive substrate (i.e., current collector such as aluminum foil stainless steel, see e.g., para. [0038]), and a positive electrode composite layer layered on the conductive substrate (see e.g., paras. [0037]-
Further regarding Claim 3, Suhara discloses a method for producing a nonaqueous electrolyte energy storage device, the method comprising: mixing particles A and particles B having different particle sizes from each other as positive active materials to produce a positive electrode composite; and layering the positive electrode composite on a conductive substrate, see e.g., paras. [0032], [0037]-[0038], [0058]-[0061], 
Relevant to claims 1 and 3, Suhara does not disclose the conductive substrate is made from an aluminum alloy containing an element other than aluminum at a content of 1% by mass or more, and the conductive substrate has a tensile strength at break of 250 MPa or more. However, Furutani teaches utilizing an aluminum alloy foil for an electrode current collector, see e.g., title and claims 1 and 11. The aluminum alloy containing an element other than aluminum at a content of 1% by mass or more, and 
Regarding Claim 2, Suhara discloses the particle size ratio (A/B) of Example 5 is 3.7 (i.e., 11.5μm/3.1μm), hence discloses particles A (average particle size of 11.5 μm) are larger than particles B (average particle size of 3.1 μm). Example 5 of Suhara also discloses mixing 20 parts by weight of the positive electrode powder having the small size (i.e., average particle size of 3.1 μm) with 80 parts by weight of the positive electrode powder having a large size (i.e., average particle size of 11.5 μm). The amount of the larger particles (average particle size 11.5μm) relative to a total amount of the larger particles and the smaller particles is 80 % by mass, i.e., 80/(20+80) * 100 
Regarding Claims 5-7, Example 5 of Suhara discloses particles A are comprised of LiNi1/3Co1/3Mn1/3O2 powder having a large size of 11.5 μm and particles B comprised of LiNi1/3Co1/3Mn1/3O2 powder having a small size of 3.1 μm. Thus, Suhara discloses the particles A (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 11.5 μm) and the particles B (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 3.1 μm) both contain a composite metal oxide containing Ni, Mn and Co (satisfying instant claim 5); the particles A (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 11.5 μm) and the particles B (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 3.1 μm) both contain a lithium transition metal composite oxide, and a ratio of number of moles of Ni contained in the lithium transition metal composite oxide to number of moles of transition metals contained in the lithium transition metal composite oxide is more than 30% (satisfying instant claim 6), and the particles A (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 11.5 μm) and the particles B (i.e., LiNi1/3Co1/3Mn1/3O2 powder having an average particle size of 3.1 μm) both contain a lithium transition metal composite oxide represented by a formula: LiwNixCoyMn1-x-yO2 (0 < w ≤ 1.2, 0.3 < x ≤ 0.8, 0 ≤ y < 0.7, wherein x+y ≤ 1 (satisfying instant claim 7).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835.  The examiner can normally be reached on M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANNA KOROVINA/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729